                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

IAN V. JACOBS,                          §
                                        §
     Plaintiff,                         §
                                        §
v.                                      §     CIVIL ACTION NO. 8:17-CV-00362
                                        §
FAREPORTAL, INC.,                       §
                                        §
     Defendant.                         §

                              SCHEDULING ORDER
     A Joint Stipulation and Motion to Extend Deadlines was filed on March 27,
     2020 requesting extension of existing deadlines and case progression due to
     ongoing issues related to COVID-19.

     IT IS ORDERED:

     1)    The motion to extend (Filing No. 243) is granted. The parties shall
     comply with the following case preparation deadlines:
          Date                                Deadline
      May 22, 2020      Deadline for completing written discovery, including
                        document production, as to the issue of damages.
      June 8, 2020      Deadline to assert any damages-related written
                        discovery issues to James Amend for resolution.
      June 22, 2020     Deadline for designation of experts and disclosure of
                        Expert Reports meant to support either party’s
                        damages claim, including providing all information
                        required under Rule 26(a)(2)(A)-(C).
      July 22, 2020     Deadline for designation of rebuttal experts and
                        disclosure of rebuttal Expert Reports as to the issue of
                        damages (i.e., experts intended solely to contradict
                        or rebut evidence on the same subject matter as
                        a damages expert disclosed by the other party).
      July 31, 2020     Deadline for Fact and Expert Witness Depositions as to
                        the issue of damages.
      August 7, 2020 Deadline to assert any damages-related discovery
                     issues arising from depositions to James Amend for
                     resolution.
       2)       The trial of this case is set to commence before Cheryl R. Zwart, United
States Magistrate Judge, in the Special Proceedings Courtroom, Roman L. Hruska
Federal Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 9:00 a.m. on
September 21, 2020, or as soon thereafter as the case may be called, for a duration of
four (4) trial days.


       3)      The Pretrial Conference is scheduled to be held before the undersigned
magistrate judge on September 3, 2020 at 9:00 a.m., and will be conducted
by internet/telephonic conferencing using the case conferencing instructions assigned to
this case. The parties’ proposed Pretrial Conference Order and Exhibit List(s) must
be emailed to zwart@ned.uscourts.gov, in Word format, by 5:00 p.m. on August 31,
2020.

        4) No additional extensions will be granted absent a substantial showing of good
cause

       5) The parties' stipulation is approved. Fareportal's responses and objections to
Jacobs' Sixth Requests for Production are now due May 4, 2020. Jacob's responses and
objection to Fareportal's Second Set of Interrogatories and Third Requests for
Production are now due May 4, 2020.




        March 30, 2020.
                                               BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge




                                           2
